United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-50801
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL DON WATKINS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-13-1
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Don Watkins (Watkins) appeals his convictions for

manufacturing methamphetamine, theft of anhydrous ammonia with

intent to manufacture methamphetamine, and possession of

pseudoephedrine with intent to manufacture methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 843(a)(6), and 864(a)(1).

Watkins contends that the district court erred by not giving the

jury the statutory definition of the term “manufacture” after the

jury sent a note to the court requesting a definition.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50801
                                -2-

     The record reflects that Watkins’ counsel waived this issue

by advising the district court that he had no objection to the

court’s proposed response to the jury, which advised the jury

that words not specifically defined in the court’s instructions

were to be given their ordinary meaning.   Because Watkins waived

this issue, it is unreviewable.   See United States v. Musquiz,

45 F.3d 927, 931-32 (5th Cir. 1995) (citing United States v.

Calverley, 37 F.3d 160, 162 (5th Cir. 1994) (en banc)).   Even if

the issue was reviewable, the district court did not err because

the term “manufacture” is within the common understanding of a

juror.   See United States v. Beasley, 519 F.2d 233, 245 (5th Cir.

1975), vacated on other grounds, 425 U.S. 956 (1976); see also

United States v. Chenault, 844 F.2d 1124, 1131 (5th Cir. 1988).

     AFFIRMED.